Case 19-12652-SDM                   Doc 28          Filed 05/03/21 Entered 05/03/21 13:50:05                                    Desc Main
                                                   Document      Page 1 of 4




    B2100A (Form 2100A) (12/15)


                                United States Bankruptcy Court
                               _______________
                               Northern        District Of _______________
                                                           Mississippi

          Bell Henderson, Jr.
    In re ______________________________,                                     19-12652-SDM
                                                                     Case No. ________________



                       TRANSFER OF CLAIM OTHER THAN FOR SECURITY
    A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
    Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
    transfer, other than for security, of the claim referenced in this evidence and notice.

    U.S. Bank National Association, not in its individual capacity              U.S. Bank National Association, not in its individual
    but solely as trustee for RMTP Trust, Series 2021 BKM-TT                    capacity but solely as trustee for the RMAC Trust, Series
    ______________________________________                                      ____________________________________
                                                                                2018 G-CTT
               Name of Transferee                                                           Name of Transferor

    Name and Address where notices to transferee                                 Court Claim # (if known): 3
    should be sent:                                                              Amount of Claim: $84,573.05
    Rushmore Loan Management Services                                            Date Claim Filed: 08/22/2019
    P.O. Box 55004
    Irvine, CA 92619-2708
           888-504-6700
    Phone: ______________________________                                               888-504-6700
                                                                                Phone: __________________________
                                9314
    Last Four Digits of Acct #: ______________                                                               9314
                                                                                Last Four Digits of Acct. #: __________

    Name and Address where transferee payments
    should be sent (if different from above):
     Rushmore Loan Management Services
     P.O. Box 52708
     Irvine, CA 92619-2708
            888-504-6700
    Phone: _______________________________
    Last Four Digits of Acct #: _______________



    I declare under penalty of perjury that the information provided in this notice is true and correct to the
    best of my knowledge and belief.

       /s/ Michelle Ghidotti-Gonsalves
    By:__________________________________                                             05/03/2021
                                                                                 Date:____________________________
            Transferee/Transferee’s Agent


    Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 19-12652-SDM                   Doc 28      Filed 05/03/21 Entered 05/03/21 13:50:05                               Desc Main
                                               Document      Page 2 of 4
                                                                                                                                          x



           P.O. Box 814529
           Farmers Branch, TX 75381-4529
           888.616.5400 toll free
           844.897.5703 fax
           www.rushmorelm.com




                                                                                                               March 02, 2021

BELL HENDERSON JR
1273 WAXHAW DR
GREENVILLE MS 38703-6520




 Your New Loan Number:
 Property Address: 1273 WAXHAW DR
                   GREENVILLE, MS 38703


                              NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF SERVICING

 Dear Mortgagor(s):

 Welcome to Rushmore Loan Management Services. Our intention is to meet your loan servicing needs with efficient, prompt, and
 courteous service. Below you will find important information regarding how to contact us, make payments and set-up your online
 account. We encourage you to visit our website at www.rushmorelm.com and create an account after receiving this letter.
 You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from you, has been assigned,
 sold or transferred from Wells Fargo Home Mortgage to Rushmore Loan Management Services LLC (Rushmore), effective
 02/25/2021. The transfer of the servicing of your mortgage does not affect any term or condition of the mortgage instruments,
 other than terms directly related to the servicing of your loan.

 Except in limited circumstances, the law requires that your previous servicer send you this notice at least 15 days before the
 effective date of transfer. As your new servicer, we must also send you this notice no later than 15 days after this effective date or
 at closing.

 Your previous servicer was Wells Fargo Home Mortgage. The previous servicer's address is as follows: P.O. Box 10335, Des
 Moines, IA 50306-0335. If you have any questions regarding the transfer of servicing from your previous servicer, call Wells Fargo
 Home Mortgage Customer Service at 866-234-8271 between Mon-Fri 6:00 am - 10:00 pm and Sat 8:00 am - 2:00 pm CST. This is a
 toll free number.

           Rushmore will be your new servicer. The business addresses for your new servicer are as follows:

                                                  Correspondence Address
                                           Rushmore Loan Management Services LLC
                                               1755 Wittington Place, Suite 400
                                                      Dallas, TX 75234

                                                     Payment Address
                                           Rushmore Loan Management Services LLC
                                                      P.O. Box 514707
                                                Los Angeles, CA 90051-4707

 If you have any questions related to the transfer of servicing to Rushmore, call our Customer Care Department at
 888-616-5400 between Monday through Thursday, 6 a.m. to 7 p.m., Friday 6 a.m. to 6 p.m. Pacific. Please have your
 new loan number available when calling.

 Rushmore offers several convenient ways to make your monthly payment. You can make your payment by phone at
 888-616-5400 (a small fee may apply) or for free through our website at www.rushmorelm.com. Click on the upper banner
 titled ACCOUNT LOGIN and you can make a payment or sign-up for Auto Draft Payments (ACH). Rushmore highly
 recommends this option, as it helps to prevent you from being late on any of your very important mortgage payments. You may
 also use Western Union Quick Collect (Code City: Rushmore Code State: CA). Western Union may charge a fee for this
 service.


 The date that your present servicer Wells Fargo Home Mortgage will stop accepting your payments is 02/24/2021. The date that
 Rushmore will begin accepting payments from you is 02/25/2021. Send all payments due on or after that due date to your new
 servicer. A billing statement from Rushmore will be mailed to you within 15 to 30 days.
Case 19-12652-SDM                 Doc 28        Filed 05/03/21 Entered 05/03/21 13:50:05                                 Desc Main
                                               Document      Page 3 of 4


 If you are currently making your mortgage payment through a third-party entity (e.g., your on-line banking, government allotment,
 biweekly, or bill service), please take the necessary steps to advise them of your new loan number and change the payee to your
 new servicer. In the event of a payment change, it is your responsibility to notify the third-party of the new payment amount and
 new address to send the payments.

 Rushmore Loan Management Services LLC requests that you make every effort to remit your monthly payments on
 the contractual due date shown on the note and your payment coupon.

 If you wish to speak with a Housing Counseling Agency certified by the U.S. Department of Housing and Urban Development
 (HUD), please call the following toll-free number: (800) 569-4287.

 For a full list of Rushmore's standard fees, please visit our website at https://www.rushmorelm.com/standard-fees/.
 Important note: If you entered into an approved loss mitigation plan with your previous loan servicer, or if you had a loss
 mitigation application in process with your previous servicer, please call Rushmore immediately, toll-free, at 844-248-8169, to
 confirm that the loss mitigation plan information, or application and documentation, were properly transferred to Rushmore.
 You should also be aware of the following information, which is referred to in more detail in Section 6 of the Real Estate
 Settlement Procedures Act (RESPA) (12 USC §2605).
 During the 60-day period following the effective date of transfer of the loan servicing, a loan payment received by your previous
 servicer before its due date may not be treated by the new servicer as late, and a late charge fee may not be assessed.

 A Business Day is a day on which the offices of the business entity are open to the public for carrying on substantially all of its
 business functions.

 Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in circumstances where servicers
 are shown to have violated the requirements of that Section. You should seek legal advice if you believe your rights have been
 violated.

 Important note about insurance: If you have mortgage life or disability insurance or any other type of optional insurance, the
 transfer of servicing rights may affect your insurance in the following way:

 Rushmore does not collect and remit any type of optional insurance to your insurance company. Any premiums for any such
 optional policy that was being collected and remitted by your previous servicer will be discontinued by Rushmore as of the effective
 date of the transfer of servicing. If you wish to retain such optional insurance, you should contact your optional product service
 provider about your ability to continue such insurance and how to make premium payments.
 Should you have any questions, please contact our Customer Care Department at toll-free 888-616-5400, Monday through
 Thursday, 6 a.m. to 7 p.m., Friday 6 a.m. to 6 p.m. Pacific.
 Sincerely,

 Rushmore Loan Management Services LLC
 Please keep this document for your records.
Case 19-12652-SDM                Doc 28        Filed 05/03/21 Entered 05/03/21 13:50:05                               Desc Main
                                              Document      Page 4 of 4

                                                    ADDITIONAL NOTICES
 Rushmore Loan Management Services LLC is a Debt Collector, who is attempting to collect a debt. Any information obtained
 will be used for that purpose. However, if you are in Bankruptcy or received a Bankruptcy Discharge of this debt, this letter is
 being sent for informational purposes only, is not an attempt to collect a debt and does not constitute a notice of personal
 liability with respect to the debt.
 If you have any other mortgage loans secured by the same property not serviced by Rushmore, please contact your other
 servicer directly to discuss any possible loss mitigation options that may be available to you.
 If you are a confirmed Successor-in-Interest who has not assumed the mortgage loan obligation under State Law, this letter is
 being sent for information purposes only and does not constitute personal liability with respect to the debt.
 LEGAL NOTIFICATION: Rushmore Loan Management Services LLC may report information about your account to credit
 bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
 Notice of Error Resolution & Information Request Procedures
 The following outlines the Error Resolution and Information Request Procedures for your mortgage account at Rushmore Loan
 Management Services LLC (RLMS). Please keep this document for your records.
 If you think an error has occurred on your mortgage account or if you need specific information about the
 servicing of your loan, please write us at:
                                         Rushmore Loan Management Services LLC
                                                        P.O. Box 52262
                                                Irvine, California 92619-2262

 All written requests for information or notices of error should contain the following information:
          1.        Your name
          2.        Account number
          3.        Property Address
          4.        Description of the error and explanation as to why you believe it is an error or a request for specific
                    information regarding the servicing of your loan
          5.        Current contact information so we may follow up with you
 All written requests for specific information will be handled within 30 days of receipt. We will determine whether an error
 occurred within 30 days after receiving your notice of error and will correct any error promptly (Notices of error on payoff
 statements will be handled within 7 days). If additional time is needed to investigate your complaint or request, we may take up to
 45 days but we will notify you of the extension within the original 30 days. If we decide that there was no error, we will send you
 a written explanation. You may ask for copies of the documents that we used in our investigation.
 HUD STATEMENT
 Pursuant to section 169 of the Housing and Community Development Act of 1987, you may have the opportunity to receive
 counseling from various local agencies regarding the retention of your home. You may obtain a list of the HUD approved housing
 counseling agencies by calling the HUD nationwide toll free telephone at 1-800-569-4287.
 Equal Credit Opportunity Act Disclosure
 NOTICE: The federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis
 of race, color, religion, national origin, sex, marital status, age (provided the applicant has the capacity to enter into a binding
 contract); because all or part of the applicant's income derives from any public assistance program; or because the applicant has in
 good faith exercised any right under the Consumer Credit Protection Act. The federal agency that administers compliance with
 this law concerning this creditor is the Bureau of Consumer Financial Protection, 1700 G Street NW, Washington, DC 20552.
                                                                                                                       Rev 8/19
